Citation Nr: 9906225	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-21 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for a dorsal spine 
disorder.  

Entitlement to service connection for degenerative joint 
disease of the sacroiliac joints.  

Entitlement to an increased rating for cervical spondylosis 
with compression symptoms affecting the right upper 
extremity, currently evaluated 20 percent disabling.  

Entitlement to an increased rating for post-traumatic changes 
of the right knee, currently evaluated 10 percent disabling.  

Entitlement to an increased rating for allergic sinusitis and 
rhinitis, currently evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from March 1971 to 
July 1971 and from September 1973 to September 1988.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
March 1993 which denied the claimed benefits.  Other issues 
raised by the veteran during the pendency of this appeal were 
addressed by the RO in a September 1995 rating decision; the 
veteran was notified of that determination and did not file 
an appeal as to the additional issues.  Moreover, subsequent 
to the Board's February 1997 Remand of this case, a rating 
decision in March 1998 granted service connection for a left 
knee disability and low back strain; the veteran's appeal 
concerning issues related to those disorders is now moot.  
Therefore, the issues properly before the Board are as listed 
above.  

The February 1997 Remand also noted that evidence in the 
claims file raised the question of whether the veteran's 
service-connected allergic disorder, currently listed as 
allergic sinusitis and rhinitis, encompasses the allergic 
skin manifestations noted in the record and, if so, whether a 
separate rating is warranted.  The record does not indicate 
that the RO has considered these questions.  Therefore, they 
are again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a disorder of the dorsal spine that is related 
to service.  

2.  The medical evidence does not show that the veteran 
currently has degenerative joint disease of the sacroiliac 
joints that is related to service.  

3.  Cervical spondylosis is currently manifested by not more 
than slight limitation of motion of the cervical spine and 
complaints of pain and stiffness.  

4.  Post-traumatic changes of the right knee are currently 
manifested by normal range of knee motion, not more than 
slight/mild knee instability, and complaints of pain.  

5.  Allergic sinusitis and rhinitis are currently manifested 
by infrequent, mild, non-incapacitating episodes of 
headaches, itching eyes, and stuffy nose and less than 
50 percent nasal obstruction.  


CONCLUSIONS OF LAW

1.  A dorsal spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  Degenerative joint disease of the sacroiliac joints was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

3.  Cervical spondylosis with compression symptoms affecting 
the right upper extremity is not more than 20 percent 
disabling.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and Part 4, Code 5290 
(1998).  

4.  Post-traumatic changes of the right knee are not more 
than 10 percent disabling.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and Part 4, 
Code 5010-5260 (1998).  

5.  Allergic sinusitis and rhinitis are not more than 
10 percent disabling.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and Part 4, Code 6522-
6513 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that reportedly in 1981 the 
veteran fell about 15 feet with the weight of another veteran 
on top; x-rays were reportedly refused at that time.  In 
September 1985, he was seen complaining of right hip pain 
saying, "I feel a snapping in the pelvis area and hurts real 
bad."  No abnormal clinical findings regarding the 
sacroiliac area were recorded and pelvis x-rays were noted to 
show no bony abnormalities.  Records dated in September 1987 
indicate that the veteran was seen complaining of multiple 
arthralgias, including right back pain and pain in both hips; 
he reported a right hip injury several years earlier, as well 
as bone fragments in the hip.  A physical therapy consult for 
right shoulder therapy indicates the examiner's impression 
that there was no cervical or thoracic involvement.  Another 
physical therapy consult was requested in November 1987 for 
complaints of chest wall pain.  The physiatrist indicated 
that there was mild facet dysfunction from T4-6; the plan was 
for manipulation of the thoracic spine.  On examination in 
February 1988, a clinical finding of increased dorsal 
kyphosis was noted.  The report of a medical board evaluation 
in August 1988 summarized the veteran's three main 
disabilities as asthma and allergies to multiple allergens, 
degenerative joint disease/patellofemoral syndrome of the 
right knee due to a fall, and compression neuropathy of the 
neck and right upper extremity.  Following a physical 
evaluation board, the veteran received a medical discharge 
due to his asthma.  

On VA compensation examination in April 1989, the veteran 
expressed no complaints regarding his dorsal spine or 
sacroiliac area and no pertinent abnormal clinical findings 
or diagnoses were recorded.  

A VA outpatient clinic note dated in January 1990 shows that 
the veteran was seen for complaints of low back pain, 
indicating that he had injured his back "years ago."  No 
specific diagnosis was assigned for the back pain.  Other VA 
clinic records dated from 1988 to 1991 reflect continued 
treatment and evaluation for the veteran's asthma and 
sinusitis, including with antibiotics, and other allergies, 
in addition to his complaints of neck and right arm pain, 
with paresthesia in the right arm.  Regarding his cervical 
spine, clinical findings were consistently essentially 
negative, although a CT scan did show a mild bulge at C6-7; 
cervical spondylosis was diagnosed.  It was noted that the 
veteran received relief for his right knee pain with Motrin.  
In July 1991, the veteran reported recent episodes of his 
right knee buckling; some right knee crepitus and possibly 
lax medial ligaments were noted; right knee derangement was 
diagnosed.  

The record of a private outpatient visit in November 1991 
indicates the veteran's report of his right knee giving out, 
causing him to fall.  He indicated that the knee had felt 
unstable since 1979, although it had been worse in recent 
years.  He also reported having lower lumbar pain, radiating 
down both legs, as well as right upper extremity pain in the 
shoulder area "(dead arm)."    

A VA orthopedic compensation examination was conducted in 
November 1991.  The veteran reported that, despite physical 
therapy, there had been no dramatic improvement in his right 
arm pain and paresthesias.  Nerve conduction studies had 
reportedly been negative.  He stated that he was restricted 
to light work.  He also indicated that he had had increasing 
pain and stiffness in his right knee.  On examination, there 
was some disuse atrophy of the right thigh muscles.  The 
right knee lacked 10 degrees of full extension, but flexion 
was possible to 115 degrees.  There was also 10 degrees of 
fixed valgus deformity of the right knee.  The examiner 
stated that, although the right patella tracked well, there 
was very definite parapatellar tenderness.  No ligamentous 
laxity was found and there was no evidence of edema or fluid.  
On examination of the neck, it was noted that the veteran 
held his head stiffly erect.  There was marked limitation of 
movement of the cervical spine, which showed an almost flat 
curve.  Forward flexion of the cervical spine was possible to 
30 degrees, with extension to 35 degrees.  Lateral flexion 
was possible to 20 degrees in each direction and rotation was 
recorded to 50 degrees in both directions.  There was no 
localized tenderness, but forced movements caused pain in the 
lower neck area.  Examination of the right upper extremity 
revealed no muscle weakness or atrophy; reflexes were active.  
No paresthesias were reported by the veteran at the time of 
the examination.  

A service department clinic record in August 1992 reflects 
the veteran's complaint of the onset of pain in his upper 
back after lifting a trailer tang.  Tenderness in the left 
infrascapular muscle area and decreased active range of 
motion in all planes, with pain, were noted in the cervical, 
thoracic, and lumbar spine.  Decreased range of motion of the 
right shoulder was also noted, with pain and numbness in the 
right arm.  The examiner's assessment was rhomboid muscle 
spasm vs. referred cervical pain.  Service department x-rays 
in September 1992 showed slight levoscoliosis of the dorsal 
spine with some Schmorl nodes, dextroscoliosis of the 
lumbosacral spine, and degenerative changes in both 
sacroiliac joints.  

A VA orthopedic nurse saw the veteran for a follow-up 
examination in September 1992 for his chronic neck pain and 
chondromalacia patella.  It was noted the he was using a 
Neoprene sleeve for his knee and that cervical traction had 
provided some relief during the therapy.  No changes were 
reported for the cervical spine.  On examination of the right 
knee, there was no effusion.  Flexion was possible to 
100 degrees and the veteran lacked 20 degrees of full 
extension.  There was a severe varus deformity, quadriceps 
atrophy, and patellar tenderness.  Continued physical therapy 
was recommended.  On examination of the cervical spine, a 
physician reported neck flexion to within 4 fingers of the 
chest (severe limitation, per the examiner), 45 degrees of 
extension (moderately severe limitation), 21-25 degrees of 
lateral flexion (moderately severe limitation bilaterally), 
and 45 degrees of rotation (moderate limitation bilaterally).  
The cervical paraspinal and upper trapezius muscles were 
noted to be tight and tender.  A VA examiner in October 1992 
noted similar complaints and clinical findings.  But the 
examiner commented that there was questionable symptom 
magnification secondary to inconsistencies noted in the 
objective examination.  

A December 1992 VA clinic report notes the veteran's 
complaint of low back and cervical pain for 9 years.  The 
examiner indicated that the veteran had a history of chronic 
low back pain secondary to degenerative joint disease of the 
sacroiliac joints, as well as a mild disc bulge at C6-7 and 
mild right shoulder impingement.  Back flexion was possible 
to 60 degrees, with extension to 10 degrees.  Right upper 
extremity motor strength was normal.  X-rays reportedly 
showed osteoarthritis of the sacroiliac joints and the 
lumbosacral spine; the cervical spine was reportedly 
negative.  The examiner's impression was osteoarthritis of 
the spine.  

In April 1993, the veteran was seen by his private physician.  
The examiner indicated that he reviewed "23 years of old 
medical records" at the veteran's request because VA had 
refused 

coverage for orthopedic problems 
including degenerative disk disease and 
arthritic problems of the hips, knees, 
and ankles.  He has had a number of 
Service related accidents including a 40 
ft. fall in 1979 and much marching, 
lifting, carrying, etc. (review of these 
records was done today and I believe that 
his ortho. problems are Service related 
and should be covered by the VA). 

A report from the veteran's private allergist dated in May 
1993 states that he had severe nasal, sinus, and ear 
allergies, as well as asthma.  

The veteran was seen by his private physician in May 1993.  
He reportedly was having problems with his arm, in that it 
would often be "numb" when he woke in the morning and he 
would have trouble moving it.  He also reported having pain 
in his neck radiating into both arms.  The examiner indicated 
that the veteran "apparently" had a history of disc disease 
in the cervical spine and was in traction for a while.  The 
veteran also stated that his legs would become spastic and 
that he had fallen twice recently when his legs would become 
weak or he would suddenly fall forward while walking.  The 
examiner indicated that the veteran complained of pain 
radiating from his neck to his arm on extension and side 
bending his neck.  There was spasticity of the legs, with 
decreased right knee reflex.  Lower extremity strength 
appeared slightly decreased.  The examiner noted some 
fasciculations on the legs.  Coordination and sensation were 
difficult to test.  Straight leg raising caused pain in the 
back, but no radicular symptoms.  The report of a private MRI 
study of the veteran's cervical and lumbar spine in May 1993 
indicates that both studies were essentially normal.  

Private outpatient records indicate that the veteran was seen 
in June 1993 for follow-up of his "perceived and 
incapacitating arthritic problems."  The examiner noted the 
recent normal MRI studies and stated that there was 
"absolutely zero clinical indications" for arthritis.  His 
diagnostic impression was of "Mild arthritis of the lower 
back - no evidence of any more serious."  

In June 1993, the veteran was seen in follow-up of his 
chronic low back pain and bilateral knee pain in the VA 
outpatient clinic.  The examiner noted that the veteran has a 
history of chronic low back pain secondary to degenerative 
joint disease of the sacroiliac joints.  The veteran 
complained of decreased low back pain using a chair back 
brace; he also had experienced increased pain in his knees, 
with morning stiffness and increased pain with ambulating and 
stair climbing.  The examiner reported diffuse tenderness 
over the lumbosacral region.  Examination of the knees 
revealed patellofemoral crepitus and grind and moderate 
medial joint line tenderness.  Range of motion was recorded 
as 0-120 degrees.  There was no instability.  

Another VA compensation examination of the veteran's nose and 
sinuses was conducted in July 1993.  He denied any shortness 
of breath.  Current symptoms relative to his service-
connected sinusitis and rhinitis were not noted.  The 
veteran's nares were patent bilaterally.  There was no 
tenderness to palpation over the frontal or maxillary 
sinuses.  The lungs were clear to auscultation.  No other 
pertinent abnormal clinical findings were reported.  The 
examiner's impressions included multiple environmental 
allergies, sinusitis secondary to the multiple environmental 
allergies, and asthma, which was currently well controlled on 
medication.  

In July 1993, the veteran was again seen in the VA outpatient 
clinic with multiple complaints, including neck pain and 
decreased range of motion, with bilateral arm paresthesias, 
especially in the morning; right shoulder pain; bilateral 
knee pain; and gluteal pain.  X-rays of both knees were 
reportedly negative.  Examination of the cervical spine 
showed decreased range of motion in all planes with pain and 
pain with posterior palpation.  There was right shoulder 
clicking with range of motion testing.  Range of back motion 
was decreased.  Both knees displayed full extension and 
flexion to 120 degrees; there was slight patellofemoral 
crepitus.  Muscle strength was normal throughout.  The 
examiner concluded that the etiology of the veteran's diffuse 
complaints was uncertain, but that there was a probably 
emotional component.  

A VA bone scan that was obtained in August 1993 was 
interpreted as being essentially negative.  The radiologist 
commented that the veteran's symptoms of bone or joint pain 
in the neck, back, right shoulder, or both knees could not be 
explained by the bone scan.  There was no evidence of a 
systemic diffuse skeletal or joint disease pattern.  

A VA orthopedic examination was conducted in September 1993.  
At the outset, the examiner indicated that the veteran was 
very dramatic in his complaints and that, therefore, it was 
very difficult to evaluate the true severity of his 
underlying complaints.  The veteran wore a big back brace and 
a left knee brace and stated that he had cervical traction 
apparatus at home.  He indicated that he had worn the back 
brace since December 1992, with some relief of his symptoms.  
No external abnormality of the cervical, thoracic, or lumbar 
spine or of the right shoulder was noted.  The veteran 
resisted forward bending, as well as extremes of flexion and 
extension of the cervical spine.  Knee and ankle jerks were 
hyperactive.  Cervical spine x-rays reportedly showed 
evidence of ligamentous laxity; no significant degenerative 
changes were noted on films of the thoracic or lumbosacral 
spine.  Straight leg raise testing above 60 degrees was 
accompanied by complaints of back pain.  The examiner 
concluded that it was very difficult to evaluate the 
veteran's complaints due to his overly dramatized recitation 
of them in relation to his musculoskeletal system from his 
head to his ankles.  

In June 1994, a team consisting of a private occupational 
therapist and a private physical therapist conducted a 
functional capacity evaluation.  After an exhaustive 
evaluation, the team found that the veteran demonstrated the 
ability to perform tasks within the light-medium category.  
Without the knee brace he was able to perform more, because 
of greater flexibility of the knee, but he had more endurance 
while wearing it.  They also noted that, with repetitive 
flexion and extension of his neck, there was no change in 
pain or range.  

Another VA orthopedic compensation examination was conducted 
in August 1994.  The veteran continued to complain of neck 
pain, indicating that he employed neck traction at home twice 
weekly.  He also reported that he avoided bending and 
stooping and that he had some pain in his right arm.  In 
addition, his right knee would often give out and he wore a 
hinge brace most of the time.  The examiner noted that the 
veteran was overly concerned about his problems and went into 
great circumstantial details concerning the many facets of 
his symptoms referable to his neck and knee.  Examination of 
the neck revealed no abnormalities: there was full range of 
motion and no neurological signs referable to the upper or 
lower extremities.  There was full range of motion of the 
upper extremities.  On gait testing, the veteran seemed a bit 
unsteady on his right knee and on examination there was 
slight mild instability of the knee.  No fluid was noted in 
the right knee and there was no laxity of motion in the knee 
in the anterior/posterior axis.  Straight leg raise testing 
was accomplished without any difficulty.  The veteran was 
able to almost touch his toes, with his legs held extended.  
His reflexes were hyperactive.  No neurological changes 
relative to the lower extremities were noted.  The examiner 
concluded that there appeared to be very little objective 
evidence for musculoskeletal abnormalities, except for 
slight, mild instability of the right knee.  

On VA examination for the veteran's service-connected 
rhinitis and sinusitis in August 1994, the veteran stated 
that his allergies had been "about the same" during the 
previous 3 or 4 years.  The examiner indicated that there was 
no pain over the sinuses and the posterior pharynx was 
unremarkable.  

The report of x-rays of the veteran's sinuses in May 1995 
reflects that the films showed no significant interval 
change; in fact, the study was essentially negative, except 
for some adenoidal hypertrophy.  

A private outpatient record dated in May 1996 notes the 
veteran's statement that his arthritis had not been bothering 
him recently.  Examination of his nose and throat was 
reported to be unremarkable and the neurological examination 
was "nonfocal."  

A VA compensation examination was conducted in July and 
August 1997.  The ear, nose, and throat examiner recorded the 
veteran's complaint of recurrent difficulty with his sinuses, 
itching eyes, headaches, and stuffy nose, requiring 
antibiotics on multiple occasions.  On examination, the nasal 
septum was deviated to the right, with approximately 
20 percent obstruction.  The mucous membranes appeared within 
normal limits.  Sinus x-rays were reportedly negative.  The 
examiner's diagnoses included status post-chronic sinusitis.  

The orthopedic examiner noted the veteran's report of the in-
service injury in 1979 when he fell some distance with 
another serviceman on top of him, since which he had had 
significant back, knee, and right shoulder pain.  The veteran 
wore a back brace and a right knee hinge brace, both of which 
he indicated that he wore daily in order to cope with the 
pain in his back and giving way of his knee.  The veteran 
stated that he would get a grinding and clicking and 
occasional swelling in the knee, and if he didn't wear the 
brace, the knee would give way.  Regarding his mid-back, the 
veteran denied any specific focal changes.  Concerning the 
low back and sacroiliac area, he indicated that, without the 
back brace, he was unable to fully bend over and stand up.  
He further reported that he would get significant muscle 
spasm and pain in his back when he allowed himself to fully 
flex forward on a regular basis.  

The examiner reported that the veteran was tall, muscular and 
athletic and was in no acute distress.  He was a very poor 
historian and had difficulty explaining his musculoskeletal 
problems.  There was no abnormal muscle tone or other muscle 
deficits of the upper extremities.  Range of motion of the 
right shoulder was full, with pain in the right posterior 
subacromial area on movement of the right shoulder.  Muscle 
strength appeared normal.  There was tenderness to palpation 
in the supraspinatus muscle area.  The examiner reported full 
flexion and extension of both knees and hips.  There was no 
obvious effusion or swelling or other joint abnormality.  The 
examiner did note tenderness to palpation along the medial 
joint lines, but there was no ligamentous laxity on valgus or 
varus stressing or on anterior drawer.  There was no evidence 
of patella subluxation, and the veteran was able to squat and 
then stand without an assistive device.  Lower extremity 
muscle strength was normal in the key muscle groups.  On 
examination of the spine, there was no obvious muscle spasm.  
Palpation of the lower cervical spine and also of L2-S1 
elicited tenderness and there were also some trigger points 
on palpation of the gluteal area bilaterally.  The veteran 
was able to flex his back forward to about 60 degrees and 
extend it to approximately 30 degrees.  Cervical spine 
flexion was possible to 70 degrees, with extension to 
30 degrees and rotation to 55 degrees in each direction.  The 
veteran's reflexes were all normal, as was sensation to light 
touch and pinprick.  The examiner concluded that the veteran 
had mild right knee tenderness along the tibial plateau which 
could be consistent with meniscal irritation/degenerative 
changes medially, and chronic low back strain without 
objective neurological or radiographic findings.  He further 
commented that the veteran's cervical spine and right knee 
did not show any neurological, myopathic, or focal 
radiographic changes consistent with the veteran's 
complaints, including right knee giving way and cervical 
spine pain radiating to the right shoulder area.  He 
indicated that, although the veteran's subjective complaints 
could not be disputed, they were not supported by the 
objective findings on that examination.  The examiner also 
commented that any increased weakness or decreased range of 
motion that might occur during flare-ups could not be 
quantified without examination at the time of the flare-up.  

Analysis

Service connection

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his service 
connection claims are well grounded; that is, the claims are 
not implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claims, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

? Dorsal spine disorder

The record shows that the veteran's complaints of back pain 
during service were fairly non-specific.  Although one 
examiner indicated that there was increased dorsal kyphosis, 
he did not explain that finding or relate it to any incident 
in service or even indicate whether it represented a chronic 
disorder.  Moreover, no subsequent examiner or report has 
noted such a finding.  In addition, one service department 
examiner stated, regarding the veteran's complaints of back 
pain, that there was no thoracic component.  The only post-
service examiner to note specifically any dorsal (thoracic) 
spine complaints or any pertinent abnormal clinical finding 
was a service department examiner in August 1992.  That 
examiner reported decreased range of motion with pain 
throughout the spine, including the thoracic spine.  The 
examiner indicated that rhomboid muscle spasm was among the 
possible etiologies.  He also noted that x-rays showed 
levoscoliosis of the dorsal spine and some Schmorl nodes.  
However, no subsequent examiner has reported any complaints 
or any abnormal clinical findings referable to the thoracic 
spine or a diagnosis of any dorsal spine disorder.  
Subsequent x-rays and a bone scan have been reported to be 
normal.  

In short, the weight of the evidence is against a finding 
that the veteran currently has any dorsal spine disorder or 
that any such disorder resulted from the 1979 fall claimed by 
the veteran or any other incident of service.  In this 
regard, the Board is cognizant of the 1993 letter from the 
veteran's private physician, stating that he had reviewed 
"23 years of old medical records" and that it was his 
opinion that the veteran's orthopedic problems, in general, 
were service related, having resulted from the claimed 1979 
fall and "much marching, lifting, carrying, etc."  However, 
the physician did not provide any clinical records or 
rationale to support his opinion.  Therefore, in view of the 
lack of medical evidence in the record that the veteran in 
fact currently has a chronic disorder of the dorsal spine, 
that physician's opinion carries little probative weight.  
Accordingly, weighing all the evidence of record, the Board 
concludes that service connection for a dorsal spine disorder 
is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  

? Degenerative joint disease of the sacroiliac joints

The service medical records are completely negative for 
specific complaints or diagnoses regarding the sacroiliac 
joints.  They do indicate that he may have sustained a right 
hip injury in service, but no post-service examiner has 
reported any abnormal clinical findings concerning the 
sacroiliac joints.  Although a September 1992 service 
department examiner indicated that x-rays had shown 
degenerative changes in both sacroiliac joints, subsequent 
pelvic x-rays have been negative, as was a bone scan.  While 
VA examiners later in 1992 and in June 1993 referred to the 
veteran's history of degenerative joint disease of the 
sacroiliac joints, neither of those examiners reported any 
abnormal clinical findings, other than diffuse lumbosacral 
tenderness in June 1993, or even noted any complaints by the 
veteran referable to that area.  (The Board notes in this 
regard that service connection has already been established 
for chronic low back strain.)  Moreover, no subsequent 
examiner has reported any pertinent complaints or abnormal 
clinical findings or otherwise indicated that the veteran has 
any current sacroiliac joint disorder.  

The Board has considered the April 1993 statement by the 
veteran's private physician to the effect that he had 
reviewed the veteran's medical records and it was his opinion 
that the veteran's orthopedic problems, in general, were 
related to service.  But, as pointed out above, the physician 
did not furnish any clinical records or other rational to 
support his opinion.  The Board finds, therefore, that his 
opinion is entitled to little probative weight, particularly 
in light of the absence of other evidence that the veteran 
currently has degenerative joint disease of the sacroiliac 
joints.  

Weighing the evidence pertinent to this issue, the Board 
finds that the preponderance of that evidence is against a 
finding that the veteran currently has a disorder of the 
sacroiliac joints that is related to service.  Therefore, the 
Board concludes that the evidence does not establish service 
connection for degenerative joint disease of the sacroiliac 
joints.  

Increased rating

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

? Cervical spondylosis with compression symptoms affecting 
the right upper extremity

Severe limitation of cervical spine motion warrants a 
30 percent rating.  For moderate limitation of motion, a 
20 percent evaluation is to be assigned.  A 10 percent rating 
is warranted when there is slight limitation of cervical 
spine motion.  Code 5290.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293.  

Service connection for this disability was established, based 
on the diagnosis of compression neuropathy of the neck and 
right upper extremity in the service medical records and the 
subsequent manifestations of right shoulder and arm pain and 
paresthesias, as well as painful limitation of motion of the 
neck.  A mild disc bulge was noted on CT scan of the neck in 
1990.  

Since 1993, the veteran has continued to complain of right 
shoulder pain and paresthesias and decreased range of motion, 
as well as pain and decreased motion of his neck.  Recent 
examiners have commented that the veteran's reported symptoms 
seemed exaggerated and out of proportion to the noted 
clinical findings.  In 1994, he told an examiner that he used 
cervical traction twice weekly at home.  Examiners have 
indicated that they could detect no abnormalities of the neck 
or right shoulder, although the veteran at times resisted 
testing of neck motion.  At other times, examiners have 
reported full range of neck motion, with no neurological 
signs referable to the upper extremity.  The most recent VA 
orthopedic examiner, in 1997, reported range of motion of 
both the cervical spine and the right shoulder that was 
essentially normal, as was sensation.  He commented that the 
examination did not show any neurological, myopathic, or 
focal radiographic changes that were consistent with the 
veteran's complaints, including cervical spine pain radiating 
to the right shoulder area.  Although that examiner also 
stated that he could not quantify any increased weakness or 
decreased range of motion that might occur during a flare-up 
without specific examination at the time of such a flare-up, 
the Board notes that the 1994 evaluation by a physical 
therapist and an occupational therapist found that repetitive 
flexion and extension of the neck did not increase the 
veteran's pain or decrease the range of motion.  

Despite the veteran's complaints of significant impairment, 
the Board must give great weight to the actual clinical 
findings and comments of recent examiners who have found no 
neurological manifestations in the right upper extremity due 
to the service-connected disability.  Therefore, the Board 
finds that the criteria for a higher rating under the 
provisions of Code 5293 are not met.  Further, no other 
functional impairment of the right shoulder has been shown.  

Moreover, recent examiners have not noted any significant 
decreased range of motion of the cervical spine or the right 
upper extremity.  Further, they have indicated that the 
veteran's reported symptoms seemed exaggerated and were not 
supported by the clinical findings, apparently essentially 
discounting the veteran's reported symptoms altogether.  
Again, the Board must give great weight to the clinical 
findings of qualified examiners, as well as to their 
assessment of the veteran's complaints.  In view of this, it 
is clear that the evidence does not support a rating in 
excess of the currently assigned 20 percent rating on any 
basis.  In arriving at this determination, the Board has 
considered all regulations and diagnostic codes that might 
potentially be applicable, including 38 C.F.R. § 4.40, 4.45, 
and 4.59.  In addition, because the preponderance of the 
evidence is against an increased rating, consideration of 
38 U.S.C.A. § 5107(b) is not appropriate.  


? Post-traumatic changes of the right knee

Traumatic/degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  Such limitation of motion must be objectively 
confirmed by clinical findings, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5010-5003.  In addition, complaints of pain on 
movement must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and painful motion is generally regarded as 
productive of a compensable evaluation.  38 C.F.R. § 4.40.  

For malunion of the tibia or fibula, marked knee or ankle 
disability warrants a 30 percent rating.  A 20 percent 
evaluation is appropriate for moderate knee or ankle 
disability.  When there is slight knee or ankle disability, a 
10 percent rating is for assignment.  Code 5262.  

For dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, a 
20 percent evaluation is warranted.  Code 5258.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The veteran's complaints regarding his right knee have 
included pain and a feeling of weakness or giving way.  VA 
examiners in 1991 and 1992 reported that he lacked 
10-20 degrees of right knee extension and that there was a 
significant valgus (or varus) deformity of the knee.  
Subsequent examiners, however, have reported full range of 
right knee motion and have not noted any other knee 
deformity.  Further, earlier examiners noted right leg 
weakness and muscle atrophy, whereas more recent examiners 
have reported no weakness or atrophy.  In fact, the most 
recent examiner described the veteran as muscular and 
athletic.  While the veteran has stated that the knee 
sometimes swells, no such swelling or effusion has been 
reported by any recent examiner.  

On the other hand, a VA examiner in 1994 noted that the 
veteran seemed unsteady on his right knee and that there was 
slight, mild instability of the knee on examination.  
Nevertheless, the most recent examiner stated that there was 
no ligamentous laxity in the right knee, nor was there any 
evidence of patellar subluxation.  Examiners have recorded 
some tenderness along the joint line, as well as some 
crepitus, however.  

The two therapists who evaluated the veteran's functional 
capacity in 1994 indicated that, without wearing his knee 
brace, the veteran had more flexibility of the knee, but that 
he had greater endurance while wearing it.  Other examiners 
have indicated that the veteran could squat and stand without 
difficulty or assistance.  Moreover, as noted above, they 
have stated that the veteran's reported symptoms seemed 
exaggerated and out of proportion to the findings on clinical 
examination.  the most recent examiner indicated that the 
right knee simply did not show any findings consistent with 
the veteran's complaints, including his complaint of the knee 
giving way.  

In the absence of any evidence of cartilage dislocation in 
the right knee or documentation of locking, swelling, or 
effusion, the criteria for a higher evaluation under the 
provisions of Code 5258 are not met.  Further, because no 
recent examiner has reported any limitation of flexion or 
extension of the right knee, a higher rating under Codes 5260 
or 5261 is not warranted.  

However, there is some evidence that the veteran does 
experience slight, mild right knee instability, although none 
was noted by the most recent examiner.  Affording the veteran 
the benefit of the doubt on this point, such a finding 
warrants a 10 percent rating under the provisions of Code 
5257.  Because the noted instability was described as no more 
than slight and mild, however, a higher evaluation-
20 percent under Code 5257-is not appropriate.  Further, 
slight impairment of the knee warrants a 10 percent rating 
under the provisions of Code 5262.  A higher rating requires 
at least moderate impairment.  

Inasmuch as recent examiners have indicated that the 
veteran's reported knee symptoms of pain and weakness are not 
generally supported by the clinical findings, the Board finds 
that consideration of the provisions of 38 C.F.R. § 4.59 does 
not warrant assignment of a greater rating on that basis.  In 
addition, although the Board has considered the applicability 
of §§ 4.40 and 4.45, the Board finds that the degree of 
functional loss that the veteran experiences due his service-
connected right knee disability is adequately included in the 
10 percent rating assignable under Codes 5257 and 5262.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating higher than the currently 
assigned 10 percent for post-traumatic changes of the right 
knee.  

? Allergic sinusitis and rhinitis

Sinusitis with x-ray manifestations only or with mild or 
occasional symptoms warrants a noncompensable evaluation.  A 
10 percent rating is for assignment for moderate sinusitis, 
with discharge, crusting, scabbing, or infrequent headaches.  
Severe chronic maxillary sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence, 
warrants a 30 percent evaluation.  A 50 percent rating is 
appropriate for postoperative sinusitis, following radical 
operation, with chronic osteomyelitis requiring curettage, or 
severe symptoms after repeated operations.  Code 6513.  

Effective October 7, 1996, VA adopted revised criteria for 
rating sinusitis.  The criteria that became effective on that 
date are as follows:  

Following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is to 
be assigned.  A 30 percent evaluation is warranted if the 
sinusitis is manifested by three or more incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis detected by X-ray only is to be evaluated 0 percent 
disabling.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  
Code 6513.  

Chronic, atrophic rhinitis, with massive crusting, marked 
ozena and anosmia is to be evaluated 50 percent disabling.  A 
30 percent rating is warranted for moderate crusting and 
ozena, with atrophic changes.  With definite atrophy of the 
intranasal structure and moderate secretion, a 10 percent 
evaluation is appropriate.  Code 6501.  

The revised rating criteria adopted in October 1996 added a 
specific diagnostic code for allergic rhinitis and eliminated 
Code 6501.  For allergic rhinitis with polyps, a 30 percent 
rating is warranted.  Without polyps, but with greater than 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
to be assigned.  Code 6522.  

Another regulatory provision states that in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1998).  Similarly, 
evaluating the same manifestation under different diagnostic 
codes is likewise to be avoided.  See also Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  When the law or a regulation 
changes during the pendency of a claimant's appeal, the 
claimant is entitled to consideration of his claim under the 
previous provision as well as the revised provision, with 
application of the standard that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran has contended that, on his job, he is exposed to 
a work environment that aggravates his severe allergies and 
that he has lost a lot of time from work as a result.  He has 
not, however, submitted any corroborative evidence of lost 
time from work.  More importantly, the clinical record does 
not reflect that his service-connected allergic sinusitis and 
rhinitis are severe.  The Board notes that the veteran's 
private allergist wrote in 1993 that the veteran had severe 
nasal, sinus, and ear allergies, as well as asthma, but that 
physician has submitted no clinical records showing findings 
to substantiate that statement.  

Although the veteran told a VA examiner in 1994 that his 
allergies had been about the same over the previous 3 or 4 
years, the examiner reported no pertinent abnormal clinical 
findings at that time.  Previous examiners had indicated that 
the veteran's allergies were "seasonal."  X-rays of the 
veteran's sinuses in 1995 were reportedly negative, except 
for some adenoidal hypertrophy.  Examination of the veteran's 
nose and throat in 1996 was unremarkable.  

When the veteran was examined by a VA specialist in 1997, he 
reported that he had recurrent difficulty with his sinuses, 
itching eyes, headaches, and stuffy nose, requiring 
antibiotics on multiple occasions.  There is no clinical 
evidence to corroborate his complaints, however.  On 
examination, there was deviation of the nasal septum, 
producing 20 percent obstruction.  The examination, including 
x-rays, was otherwise negative.  

The Board notes that there is no evidence whatsoever, or even 
contentions, that the veteran has experienced any 
incapacitating episodes of sinusitis, as defined in the 
regulations.  In addition, the medical evidence does not 
document the requirement 

for the periodic prescription of antibiotics for the 
veteran's sinusitis, as he has claimed, or the frequency of 
the episodes that allegedly require such antibiotics.  

However, even accepting the veteran's claim that he has such 
episodes, consisting of headaches, itching eyes and stuffy 
nose, the Board finds that the record indicates that the 
episodes are only "seasonal," as noted in the record, 
occurring less than six times per year.  Those findings 
correspond to no more than a 10 percent evaluation under 
either the old rating criteria or the revised rating criteria 
for sinusitis.  

Further, the medical evidence does not reflect any atrophy of 
the intranasal structure or any significant nasal secretions, 
as required for a 10 percent rating under the old criteria 
for evaluating rhinitis.  Neither does the evidence show any 
nasal polyps or greater than 50 percent nasal obstruction, as 
would warrant a 10 percent evaluation under the revised 
criteria for rhinitis.  38 C.F.R. § 4.31.  

Because the criteria for an evaluation greater than the 
currently assigned 10 percent rating for this disability have 
not been met, considering either the old or the revised 
rating criteria, an increased rating for allergic sinusitis 
and rhinitis is not warranted.  The preponderance of the 
evidence is against the veteran's claim.  


ORDER

Service connection for a dorsal spine disorder is denied.  

Service connection for degenerative joint disease of the 
sacroiliac spine is denied.  

An increased rating for cervical spondylosis with compression 
symptoms affecting the right upper extremity, currently 
evaluated 20 percent disabling, is denied.  

An increased rating for post-traumatic changes of the right 
knee, currently evaluated 10 percent disabling, is denied.  

An increased rating for allergic sinusitis and rhinitis, 
currently evaluated 10 percent disabling, is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


